Title: To James Madison from Elbridge Gerry, 13 June 1810
From: Gerry, Elbridge
To: Madison, James


Dear Sir,
Cambridge 13th June 1810
From some circumstances which have come to my knowledge, I am induced to think, that measures are adopted to shake the confidence of Government, in their district attorney, George Blake Esqr. If so, the grounds are said to be, his having had in his office, a brother, & his having associated with native & foreign gentlemen, of different politicks. I regret exceedingly, that reports of this kind are in circulation, in regard to republicans; because it will be said that they are in these habits, for the purpose of placing themselves or their friends in office, & that they are as much influenced by ambition & competition, as other people.
That Mr Blake, of all others, should be censured for countenancing his political opponents, is extraordinary: seeing that his public measures have exposed him to the resentments of the illiberal part of them, beyond any gentleman in this State. Such for years have refused to admit him into any of their circles, or even Assemblies of amusements: a mark of indignation confined, I beleive to himself alone, & yet, as a gentleman his character is as high as that of any man in Boston, or in this State. Besides, his profession, of which he is at the head, unavoidably connects him at the first judicial Courts with the most prominent characters at the bar, & with foreign clients, resident or transient, of every nation. Perhaps I speak feelingly on the subject: for if he is culpable for associating with Gentlemen, because not of his politicks, I am equally so, & justify it in my mind, by an abhorrence of that illiberality & intollerance, which has ere marked the conduct of many of our political adversaries. If Mr Blake’s association with his brother, an affectionate friend & a man of the first talents & respectability, in a law office had been disagreable to Government, a circumstance which may, but which I had no reason to beleive did exist; a hint to him from any one, or to Mr Blake himself from any of the executive departments, would have removed the difficulty.
Mr Blake in his district office has laboured abundantly, night & day, & in consequence of the numerous embargo causes, has been litterally a slave—in supporting officially, as well as privately that measure, & the dignity of the federal Government generally, he has confronted its adversaries, & increased beyond bounds, their pointed indignation: of all which I presume, Sir, your excellency must have had full proof.

I pray you, Sir, to consider this voluntary address, in a matter which may be unfounded, but which beleived, struck my mind with regret & astonishment, as a measure flowing from a regard to Justice, & the promotion of harmony amongst the friends of Government: & from a wish to render unsuccessful, the arts & intrigues too much practised, at the present day. I have the honor to be dear Sir with the highest sentiments of esteem & respect Your excellency’s obedt Sert
E Gerry
